TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 2, 2019



                                      NO. 03-18-00286-CR


                              Robert Wayne Corporon, Appellant

                                                 v.

                                  The State of Texas, Appellee




         APPEAL FROM THE 424TH DISTRICT COURT OF LLANO COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
                  AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the judgments of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgments of conviction. Therefore, the Court affirms the trial court’s judgments of

conviction. The appellant shall pay all costs relating to this appeal, both in this Court and in the

court below.